Territory of Michigan towit—
The Jurors of the United States within and for the Territory of Michigan on their oaths present that William Watson Abraham Gill David Robison Thomas McClure Hugh R Martin Austin Longon and Charles Curry all of *276Detroit in the said Territory of Michigan on the nineteenth day of October in the year of our Lord one thousand eight hundred seven with force and armes towit at Detroit aforesaid did unlawfully riotously and routously assemble and meet together to disturbe the peace of the United States and of this Territory and also to commit an assault and battery upon one James Heward a subject of his Britanic Majesty of the United Kingdoms of Great Britain and Ireland and while the said James Heward was attending on the Supreme Court of this Territory as a witness in a cause wherein one Mathew Elliott Esquire (who being likewise a subject of his sd Britanic Majesty) was complainant against Certain of his male and female slaves being people of colour that had escaped from the service of the said Mathew Elliott in his Britanic Majesties province of Upper Canada and had taken refuge in Detroit in the Territory aforesaid on the part of the said Mathew Elliott, and being so then and there assembled and met together as aforesaid in and upon the said James Heward in the peace of God and of the United States then and there being unlawfully riotously and Routously did make an assault and him the said James Heward then and there did unlawfully Riotously and Routously beat wound and ill treat so that his life was greatly despaired of and other wrongs to the said James Heward then and there unlawfully Riotously and Routously did to the great subversion of all order in society, to the evil and pernicious example of all others in like cases offending and against the peace and dignity of the United States and of this Territory—
And the Jurors aforesaid on their oaths aforesaid do further present that William Watson Abraham Gill David Robison Thomas McClure Hugh R Martin Austin Longon and Charles Curry all of Detroit in the said Territory of Michigan on the nineteenth day of October in the year of our Lord one thousand eight hundred and seven with force and armes towit at Detroit aforesaid did unlawfully Riotously and Routously assemble and meet together to disturbe the peace of the United States and of this Territory and an assault and battery to commit on the body of one James Heward and being so then and there assembled and gathered together in and upon the said James Heward in the peace of God of the United States and this Territory then and there being unlawfully Riotously and Routously did make an assault and him the said James Heward then and there unlawfully Riotously and Routously did beat wound and ill treat so that his life was greatly dis-paired of and other wrongs to the said James Heward then and there unlawfully Riotously & Routously did to the great damage of the said James Heward, in subversion of all order in society to the evil and pernicious example of all others in like cases offending against the peace and dignity of the United States and of this Territory— E Brush Atty Geni

[In the handwriting of Elijah Brush]